t c summary opinion united_states tax_court carl raisig petitioner v commissioner of internal revenue respondent docket no 14698-11s filed date carl raisig pro_se marissa j savit for respondent summary opinion carluzzo special_trial_judge the petition in this case was filed pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be unless otherwise indicated section references are to the internal revenue continued entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a deficiency in petitioner’s federal_income_tax and imposed a sec_6651 addition_to_tax and a sec_6662 accuracy-related_penalty the case is before the court on respondent’s motion for summary_judgment the issues for decision are whether petitioner is entitled to an alimony deduction in excess of the amount respondent allowed whether petitioner is liable for a sec_6651 addition_to_tax and whether petitioner is liable for a sec_6662 accuracy-related_penalty summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b continued code of as amended in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure 98_tc_518 aff’d 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 there are obvious disputes over material facts with respect to petitioner’s liability for the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty imposed in the notice so much of respondent’s motion as relates to these items will be denied because there are no factual disputes with respect to petitioner’s entitlement to the alimony deduction here in dispute and for the reasons discussed below respondent is entitled to decision on that issue as a matter of law and respondent’s motion with respect to that issue will be granted petitioner resided in new york at the time the petition was filed undisputed factual background petitioner and eileen fisher petitioner’s former spouse were married on date on date they separated pursuant to a written_separation_agreement separation agreement and remained separated until their divorce on date they have three children g r t r and e r the separation agreement awarded sole legal custody of the three children to petitioner’s former spouse pursuant to the separation agreement petitioner was obligated to pay dollar_figure biweekly to petitioner’s former spouse for support of the three unemancipated issue of their marriage child_support for each child shall cease upon the occurrence of an emancipation event as set forth herein the separation agreement further obligated petitioner to pay for the benefit of his children some or all of the following expenses life_insurance clothing medical_expenses and child care including summer camp and after-school activities with respect to the aforementioned expenses the separation agreement provides support and maintenance of the wife and child article viii a t he husband during his lifetime shall pay to the wife as and for support of the three unemancipated issue of their marriage the sum of five hundred thirteen dollar_figure dollars per week which sum shall be paid to the wife bi-weekly in the amount of dollar_figure child_support for each child shall cease upon the occurrence of an emancipation event as set forth herein we refer to minor children by their initials see rule a e the husband agrees to provide a minimum life_insurance_policy of one hundred fifty thousand dollar_figure dollars for the benefit of the infant issue of the marriage such sum payable to the wife as irrevocable trustee ii in the event the husband fails to pay the premium on said insurance_policy then in that event the husband shall be responsible to reimburse the wife for said payments the monies due and owing the wife for the payment of the aforementioned insurance premiums shall be considered as additional child_support the husband shall pay to the wife the sum of two hundred fifty dollar_figure dollars on or before august 15th each year and on or before march 15th each year as a clothing allowance for t r and e r upon the emancipation of one child said sum shall be reduced to one hundred fifty dollar_figure dollars to be paid twice a year article x medical_expenses the parties agree that the children’s unreimbursed medical and dental expenses will be paid one-third by the wife and two-third by the husband the husband agrees to maintain health insurance and major medical coverage for the infant children until the emancipation of the children article xi child care the husband shall pay for of summer camp expenses for e r and the wife shall pay of same the husband’s obligation shall not exceed seven hundred fifty dollar_figure dollars unless otherwise agreed in writing the husband shall be responsible to pay for two thirds of any after school activities and tutoring for e r and the wife shall pay one third of same on date the family court of the state of new york issued an order modifying an order of support on consent modifying order reducing petitioner’s biweekly child_support obligation to dollar_figure effective date for the support of his child e r biweekly child_support payments pursuant to the modifying order during petitioner made biweekly child_support payments effected through payroll deductions also during petitioner made payments attributable to his children’s life_insurance premiums clothing expenses medical_expenses and child care expenses including the costs of summer camp and after-school activities on his federal_income_tax return petitioner claimed a dollar_figure alimony deduction according to the notice petitioner’s alimony deduction is limited to dollar_figure discussion it is well settled that deductions are a matter of legislative grace and that the taxpayer must establish entitlement to any deduction claimed rule a 503_us_79 292_us_435 in the case of an individual sec_215 allow s as a deduction an amount equal to the alimony payments paid during such individual’s taxable_year the definition of alimony for purposes of sec_215 is found in sec_71 sec_215 in general and as relevant here sec_71 defines the term alimony as any cash payment if the payment is received by a spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not state the record does not reveal how this amount was computed except it appears that this is the amount of alimony income reported on the federal_income_tax return of petitioner’s former spouse for purposes of sec_71 the term spouse includes a former spouse sec_71 the phrase divorce_or_separation_instrument as used in sec_71 includes continued that the payment is neither includable in gross_income nor allowable as a deduction the payor and payee spouses are not members of the same household when the payment is made and the payment obligation terminates at the death of the payee spouse and there is no liability to make either a cash or a property payment as a substitute for the payment after the death of the payee spouse sec_71 however provides that the term alimony as used in sec_71 does not include any payment which the terms of the divorce_or_separation_instrument fix as a sum which is payable for the support of children of the payor spouse further sec_71 provides that if the amount of spousal support to be paid under a separation agreement or divorce decree is to be reduced either on the happening of a contingency specified in the agreement relating to a child eg attaining a specified age or leaving for school see sec_71 or at a time that can clearly be associated with such a contingency see sec_71 an amount equal to the amount of the reduction will be treated as child_support sec_71 and b berry v commissioner tcmemo_2005_91 continued the separation agreement and the modifying order see sec_71 the parties agree with respect to the principles just stated but they disagree as to whether the portion of the alimony deduction disallowed in the notice fits within the definition of alimony petitioner takes the position that payments made pursuant to the separation agreement and or the modifying order satisfy all of the requirements of sec_71 and therefore the payments constitute alimony within the meaning of sec_71 and sec_215 according to petitioner the alimony deduction here in dispute properly includes amounts for unallocated amounts for the support and maintenance of his children and his former spouse life_insurance for his children summer camp for his children his children’s medical_expenses clothing allowance and after-school activities and credit for reduction in principal respondent disagrees according to respondent petitioner is not entitled to an alimony deduction in excess of dollar_figure because none of the payments fit within the definition of alimony see sec_71 and or all of the payments constitute child_support within the meaning of sec_71 we consider each category of payment separately this apparently relates to an amount_paid on the mortgage on the marital residence biweekly child_support payments the modifying order states that petitioner’s basic child_support obligation is dollar_figure bi-weekly for the support of his child e r the modifying order further states that petitioner and his former spouse voluntarily stipulated to child_support for the child payable by carl raisig to eileen raisig via the support collection unit in the amount of dollar_figure bi-weekly in accordance with the modifying order petitioner made biweekly support payments during the explicit language of the separation agreement and the modifying order lead to the inescapable conclusion that the biweekly payments constitute child_support and not alimony according to petitioner however 407_f3d_186 3d cir where support payments are unallocated as in this case the entire amount is attributable to the payee spouse’s income aff’g tcmemo_2003_163 supplemented by tcmemo_2003_275 allows for the avoidance of what would seem to be an inevitable result relying upon kean petitioner argues that the biweekly support payments do not qualify as child_support because the separation agreement does not explicitly fix the amount we have considered petitioner’s other arguments and find them unpersuasive of child_support and therefore the unallocated support payments must be alimony see sec_71 in kean v commissioner f 3d pincite the u s court_of_appeals for the third circuit held that when the terms of a divorce_or_separation_instrument do not fix a sum of money as child_support or provide that the payments are reduced on the happening of a contingency event related to the child or at a time related to such an event the support payments are unallocated and the entire amount is attributable to the payee spouse’s income petitioner’s reliance upon kean of course is misplaced the facts in this matter are readily distinguishable from those in kean the kean case addresses the situation where the support payments are unallocated as between the children and the spouse and no contingency exists with respect to an event related to the children that reduces the support payments even a cursory reading of the separation agreement and the modifying order unambiguously demonstrates that these divorce instruments provide that the biweekly support payments are for the support of petitioner’s child e r furthermore petitioner’s obligation to make the biweekly support payments ceases upon the occurrence of an emancipation event as set forth in the separation agreement see sec_71 it follows that the biweekly support payments are child_support under sec_71 and and are not deductible as alimony life_insurance premiums the separation agreement requires petitioner to provide life_insurance for the benefit of his children in 726_f2d_948 2d cir aff’g tcmemo_1982_681 the court_of_appeals for the second circuit held that in order for premium payments on a life_insurance_policy to constitute income to an ex- wife and accordingly be deductible by an ex-husband there must be a absolute ownership of the policy by the wife and b an irrevocable designation of the wife as beneficiary see 340_f2d_887 2d cir holding that ownership of the policies is necessary to support a deduction aff’g tcmemo_1963_346 301_f2d_279 2d cir aff’g 36_tc_507 240_f2d_584 2d cir aff’g in part rev’g in part 23_tc_630 and 22_tc_612 see also revrul_70_218 1970_1_cb_19 neither prong of the two-point test enumerated in sperling is satisfied here first petitioner’s former spouse was not the absolute owner of the life_insurance_policy rather pursuant to the separation agreement she was the irrevocable trustee of the policy second there was no irrevocable designation of petitioner’s former spouse as beneficiary of the life_insurance_policy the separation agreement designated petitioner’s infant issue of the marriage as the beneficiaries accordingly the life_insurance premiums_paid in are not deductible as alimony summer camp medical_expenses clothing allowance and after-school activities the separation agreement required petitioner to make payments to petitioner’s former spouse in for summer camp expenses for e r unreimbursed medical and dental expenses for his children a clothing stipend of dollar_figure paid twice a year for t r and e r and after-school activities and tutoring for e r petitioner again relying kean v commissioner f 3d pincite argues that because the separation agreement does not explicitly fix the amount of child_support for the aforementioned expenses payment of those expenses constitutes alimony and the payments can be used to pay petitioner’s ex-wife’s debts and therefore cannot be considered child_support again respondent disagrees and so do we upon the emancipation of one child the dollar_figure clothing stipend shall be reduced to dollar_figure first the separation agreement provides a fixed payment either in terms of an amount of money or a part of the payment for each of the aforementioned expenses for the support of petitioner’s child or children see sec_71 second with respect to clothing and medical_expenses the separation agreement contains explicit contingencies which if satisfied reduce petitioner’s requirement to make related payments see sec_71 the existence of the contingencies triggers application of sec_71 which requires the payments made for clothing and medical_expenses be treated as child_support accordingly payments made for the aforementioned expenses do not constitute alimony within the meaning of sec_71 or sec_215 reduction in principal petitioner claims that he made a dollar_figure payment for credits for reduction in principal in and that the payment is deductible as alimony as noted sec_71 defines the term alimony to include among other requirements any cash payment if the payment is received by a spouse under a divorce instrument nothing in the record suggests that petitioner was obligated to make this payment pursuant to the separation agreement the modifying order or any other document that would fit within the definition of a divorce instrument that being so for our purposes we treat this payment as voluntary and therefore not contemplated within the definition of alimony see sec_71 55_tc_1134 accordingly petitioner is not entitled to a deduction for alimony payments claimed on his return to the extent the payments exceed dollar_figure to reflect the foregoing an appropriate order will be issued
